Case 1:21-cv-22127-KMM Document 1 Entered on FLSD Docket 06/08/2021 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                        MIAMI DIVISION

                                              )
 STANLEY BERNARD,                             )               CASE NO:
                                              )
        Plaintiff,                            )
                                              )
 vs.                                          )
                                              )
 MIAMI BRIDGE YOUTH AND                       )
 FAMILY SERVICES, INC.                        )
                                              )
       Defendant.                             )
 ______________________________               )

                                          COMPLAINT

        Plaintiff Stanley Bernard (“Plaintiff”) brings this civil action against Miami Bridge Youth

 and Family Services Agency (“Defendant”) pursuant to Title VII of the Civil Rights Act of 1964,

 42 U.S.C. § 2000e-3(a), the Age Discrimination in Employment Act of 1967 (hereinafter

 “ADEA”), and The Florida Civil Rights Act, §760.01 et. seq. (hereinafter “FCRA”), for

 Defendant’s wrongful discrimination and retaliation in violation of said Acts as follows:

                                      Jurisdiction and Venue

        1.      This action arises under 42 U.S.C. § 2000e-3(a). This Court has subject matter

 jurisdiction of this action pursuant to 28 U.S.C. § 1343. This Court has supplemental jurisdiction

 over Plaintiff’s FCRA claims pursuant to 28 U.S.C. § 1367.

        2.      Venue is proper in this judicial district because the Plaintiff’s claim arose in the

 Southern District of Florida.

        3.      At all times material to this action, the Defendant was an employer within the

 meaning of Title VII, the ADEA and FCRA doing business in Miami-Dade County, Florida.


                                                  1
Case 1:21-cv-22127-KMM Document 1 Entered on FLSD Docket 06/08/2021 Page 2 of 9




         4.     Plaintiff has complied with any and all conditions precedent to the filing of this

 lawsuit, including the timely filing of a charge of discrimination under Title VII with the Equal

 Employment Opportunity Commission (“EEOC”) and/or the Florida Commission on Human

 Relations.

         5.     On July 28, 2020, Plaintiff filed his charge of discrimination alleging

 discrimination based on age and national origin, and for retaliation for complaining about the

 national origin discrimination.

         6.     On March 17, 2021, the EEOC issued a Right to Sue letter. This lawsuit is timely

 filed within ninety (90) days of the Plaintiff’s receipt of the Notice of Right to Sue letter from the

 EEOC.

                                        General Allegations

         7.     At all times material hereto Plaintiff was and is a forty seven (47) year old Black

 man of Haitian origin.

         8.     From July 29, 2019 until March 17, 2020, Plaintiff was employed by Defendant as

 a Recreation Program Coordinator.

         9.     At all times material Dorcas Wilcox was the Executive Director and/or Chief

 Executive Officer of Defendant.

         10.    At all times material to this action Plaintiff satisfactorily performed the duties and

 obligations of his position with Defendant and was otherwise qualified to do the job.

         11.    During his employment with Defendant, Plaintiff was subjected to derogatory

 comments from Wilcox based upon his national origin and was treated differently from other

 similarly situated employees and reprimanded for issues and violations he did not commit.




                                                   2
Case 1:21-cv-22127-KMM Document 1 Entered on FLSD Docket 06/08/2021 Page 3 of 9




         12.     Plaintiff complained on multiple occasions to Martha Martinez, the head of

 Defendant’s Human Resources Department, of harassment and disparate treatment by Wilcox.

 Notwithstanding his complaints, the harassment and the disparate treatment did not cease.

         13.     Plaintiff demands trial by jury of all issues so triable in this case.

         14.     Plaintiff has been required to retain the undersigned attorneys to represent him in

 this action and is obligated to pay his attorneys a reasonable fee. Attorney’s fees are recoverable

 by a prevailing Plaintiff under Title VII, the ADEA and the FCRA.

                              COUNT I
   CLAIM FOR NATIONAL ORIGIN DISCRIMINATION PURSUANT TO TITLE VII

         15.     Plaintiff realleges and reaffirms paragraphs 1 through 14 of this complaint as if

 fully set out herein.

         16.     Plaintiff suffered discrimination based upon his national origin when he was

 harassed and disparately treated from other similarly situated coworkers by Director Wilcox.

         17.     The harassment and disparate treatment materially affected Plaintiff’s ability to

 perform his job and ultimately led to his termination from employment.

         18.     As a direct result of the national origin discrimination, Plaintiff has suffered lost

 wages and/or income, lost fringe benefits, economic damages, suffered mental and emotional pain

 and suffering, embarrassment and humiliation, loss of enjoyment of life, and such losses are

 continuing into the future.

         19.     The aforementioned acts of Defendant were intentional and malicious and were

 carried out in reckless disregard for Plaintiff’s rights under Title VII.

         WHEREFORE, Plaintiff demands:

                 A.      Judgment for damages against the Defendant;

                 B.      Judgment for punitive damages against the Defendant;

                                                    3
Case 1:21-cv-22127-KMM Document 1 Entered on FLSD Docket 06/08/2021 Page 4 of 9




                   C.      A Reasonable Attorney’s Fee;

                   D.      The Costs of this Action;

                   E.      Trial by jury of all issues so triable;

                   F.      Such other and further relief that this Court deems proper.

                               COUNT II
      CLAIM FOR NATIONAL ORIGIN DISCRIMINATION PURSUANT TO FCRA

         20.       Plaintiff realleges and reaffirms paragraphs 1 through 14 of this complaint as if

 fully set out herein.

         21.       Plaintiff suffered discrimination based upon his national origin when he was

 harassed and disparately treated from other similarly situated coworkers by Director Wilcox.

         22.       The harassment and disparate treatment materially affected Plaintiff’s ability to

 perform his job and ultimately led to his termination from employment.

         23.       As a direct result of the national origin discrimination, Plaintiff has suffered lost

 wages and/or income, lost fringe benefits, economic damages, suffered mental and emotional pain

 and suffering, embarrassment and humiliation, loss of enjoyment of life, and such losses are

 continuing into the future.

         24.       The aforementioned acts of Defendant were intentional and malicious and were

 carried out in reckless disregard for Plaintiff’s rights under the FCRA.

         WHEREFORE, Plaintiff demands:

               A. Judgment for damages against the Defendant;

               B. Judgment for punitive damages against the Defendant;

               C. A Reasonable Attorney’s Fee;

               D. The Costs of this Action;

               E. Trial by jury of all issues so triable;

                                                       4
Case 1:21-cv-22127-KMM Document 1 Entered on FLSD Docket 06/08/2021 Page 5 of 9




                  F. Such other and further relief that this Court deems proper.

                                        COUNT III
                       CLAIM FOR RETALIATION PURSUANT TO TITLE VII

            25.      Plaintiff realleges and reaffirms paragraphs 1 through 14 of this complaint as if

 fully set out herein.

            26.      It is unlawful for an employer to retaliate against an employee for opposing any

 practice made an unlawful employment practice under Title VII.

            27.      After Plaintiff complained of the discrimination, he was terminated by Defendant

 allegedly because his position had been eliminated as part of a “reduction in force” due to budgetary

 reasons.

            28.      The reasons given for Plaintiff’s termination were pretextual as additional

  individuals were hired immediately after Plaintiff’s termination.

            29.      The termination of Plaintiff by Defendant was done in retaliation for Plaintiff’s

 exercise of his protected rights to complain to the Defendant with regard to the discriminatory

 practices of Defendant.

            29.      As a direct result of the actions of the Defendant, Plaintiff has suffered lost wages

 and/or income, lost fringe benefits, economic damages, suffered mental and emotional pain and

 suffering, embarrassment and humiliation, loss of enjoyment of life, and such losses are continuing

 into the future.

            30.      The aforementioned acts of Defendant were intentional and malicious and were

 carried out in reckless disregard of Plaintiff’s rights under Title VII.

            WHEREFORE, Plaintiff demands:

                  A. Judgment for damages against the Defendant;

                  B. Judgment for punitive damages against the Defendant;

                                                       5
Case 1:21-cv-22127-KMM Document 1 Entered on FLSD Docket 06/08/2021 Page 6 of 9




                  C. A Reasonable Attorney’s Fee;

                  D. The Costs of this Action;

                  E. Trial by jury of all issues so triable;

                  F. Such other and further relief that this Court deems proper.

                                         COUNT IV
                          CLAIM FOR RETALIATION PURSUANT TO FCRA

            31.       Plaintiff realleges and reaffirms paragraphs 1 through 14 of this complaint as if

 fully set out herein.

            32.       It is unlawful for an employer to retaliate against an employee for opposing any

 practice made an unlawful employment practice under FCRA.

            33.       After Plaintiff complained of the discrimination, he was terminated by Defendant

 allegedly because his position had been eliminated as part of a “reduction in force” due to budgetary

 reasons.

            34.       The reasons given for Plaintiff’s termination was pretextual as additional

 individuals were hired immediately after Plaintiff’s termination.

            35.       The termination of Plaintiff by Defendant were done in retaliation for Plaintiff’s

 exercise of his protected rights to complain to the Defendant with regard to the discriminatory

 practices of Defendant.

            36.       The reasons given for Plaintiff’s termination were pretextual as additional

 individuals were hired immediately after Plaintiff’s termination.

            37.       As a direct result of the actions of the Defendant, Plaintiff has suffered lost wages

 and/or income, lost fringe benefits, economic damages, suffered mental and emotional pain and

 suffering, embarrassment and humiliation, loss of enjoyment of life, and such losses are continuing

 into the future.

                                                         6
Case 1:21-cv-22127-KMM Document 1 Entered on FLSD Docket 06/08/2021 Page 7 of 9




         38.     The aforementioned acts of Defendant were intentional and malicious and were

 carried out in reckless disregard of Plaintiff’s rights under Title VII.

         WHEREFORE, Plaintiff demands:

            A. Judgment for damages against the Defendant;

            B. Judgment for punitive damages against the Defendant;

            C. A Reasonable Attorney’s Fee;

            D. The Costs of this Action;

            E.   Trial by jury of all issues so triable;

            F.   Such other and further relief that this Court deems proper.


                                    COUNT V
                 CLAIM FOR AGE DISCRIMINATION PURSUANT TO ADEA

         39.     Plaintiff realleges and reaffirms paragraphs 1 through 14 of this complaint as if

 fully set out herein.

         40.     Plaintiff was terminated by Defendant from employment.        Plaintiff was told by

 Defendant that his position had been eliminated as part of a “reduction in force” due to budgetary

 reasons.

         41.     The reasons given for Plaintiff’s termination were pretextual as additional

 individuals were hired immediately after Plaintiff’s termination.          Defendant hired two (2)

 individuals for Plaintiff’s job position. Upon information and belief, at least one (1) of these hires

 was a under the age of forty (40) who had less qualifications and experience than Plaintiff.

         42.     As a direct result of the Defendant, Plaintiff has suffered lost wages and/or income,

 lost fringe benefits, economic damages, suffered mental and emotional pain and suffering,




                                                     7
Case 1:21-cv-22127-KMM Document 1 Entered on FLSD Docket 06/08/2021 Page 8 of 9




 embarrassment and humiliation, loss of enjoyment of life, and such losses are continuing into the

 future.

           43.   The aforementioned acts of Defendant were intentional and malicious and were

 carried out in reckless disregard for Plaintiff’s rights under the ADEA.

           WHEREFORE, Plaintiff demands:

                 A.      Judgment for damages against the Defendant;

                 B.      Judgment for punitive damages against the Defendant;

                 C.      A Reasonable Attorney’s Fee;

                 D.      The Costs of this Action;

                 E.      Trial by jury of all issues so triable;

                 F.      Such other and further relief that this Court deems proper.


                                    COUNT VI
                 CLAIM FOR AGE DISCRIMINATION PURSUANT TO FCRA

           44.   Plaintiff realleges and reaffirms paragraphs 1 through 14 of this complaint as if

 fully set out herein.

           45.   Plaintiff was terminated by Defendant from employment. Plaintiff was told by

 Defendant that his position had been eliminated as part of a “reduction in force” due to budgetary

 reasons.

           46.   The reasons given for Plaintiff’s termination were pretextual as additional

 individuals were hired immediately after Plaintiff’s termination.          Defendant hired two (2)

 individuals for Plaintiff’s job position. Upon information and belief, at least one (1) of these hires

 was a under the age of forty (40) who had less qualifications and experience than Plaintiff.




                                                     8
Case 1:21-cv-22127-KMM Document 1 Entered on FLSD Docket 06/08/2021 Page 9 of 9




           47.   As a direct result of the Defendant, Plaintiff has suffered lost wages and/or income,

 lost fringe benefits, economic damages, suffered mental and emotional pain and suffering,

 embarrassment and humiliation, loss of enjoyment of life, and such losses are continuing into the

 future.

           48.   The aforementioned acts of Defendant were intentional and malicious and were

 carried out in reckless disregard for Plaintiff’s rights under the FCRA.

           WHEREFORE, Plaintiff demands:

                 A.     Judgment for damages against the Defendant;

                 B.     Judgment for punitive damages against the Defendant;

                 C.     A Reasonable Attorney’s Fee;

                 D.     The Costs of this Action;

                 E.     Trial by jury of all issues so triable;

                 F.     Such other and further relief that this Court deems proper.



                                                JAY M. LEVY, ESQUIRE
                                                JAY M. LEVY, P.A.
                                                9100 South Dadeland Boulevard
                                                Suite 1600
                                                Telephone:   (305) 670-8100
                                                Facsimile:   (305) 670-4827

                                                BY:     Jay M. Levy
                                                         JAY M. LEVY, ESQUIRE
                                                         Florida Bar No. 219754




                                                    9
